Citation Nr: 1633625	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  16-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

4.  Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a right shoulder disability, to include tendonitis.

6.  Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.  

The record reflects that the Veteran has been diagnosed with various psychiatric conditions, including PTSD and mood disorder NOS.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In addition, the Board notes that the Veteran was denied service connection for a mental condition and major depression in a February 1996 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned in July 2016, and a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, left knee disability, right knee disability, right shoulder disability, and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1996, the RO denied service connection for a mental condition and major depression.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the February 1996 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first applied for service connection for a mental condition and major depression in January 1996.  His claim was disallowed by rating action in February 1996 because the Veteran contended the mental condition was secondary to his wife's hysterectomy, and service connection may not be granted to an individual based on another person's disability.  The Veteran did not perfect an appeal of the determination and it became final.  38 C.F.R. § 20.1103.

In September 2010, the Veteran requested to reopen the claim for service connection for PTSD.  In a March 2013 rating decision, the RO confirmed and continued the denial of service connection because the results of a November 2012 VA PTSD examination indicated that the Veteran did not have a diagnosis of PTSD and there was no valid stressor.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

In this case, the claim was denied because the Veteran was not found to have a diagnosis of PTSD.  Since then, VA treatment records have been associated with the claims file indicating that the Veteran was seen by a VA psychiatrist in 2011 and 2012.  These treatment records list diagnoses of PTSD and a mood disorder not otherwise specified (NOS).  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for an acquired psychiatric disorder.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, because the Board is reopening the claim for service connection for an acquired psychiatric disorder, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Review of the record reflects that further development is necessary.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran notified VA in September 2013 that he was receiving Social Security benefits, and requested that his medical records be obtained for use in adjudication of his VA compensation claims.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  No such records have since been associated with the claims file.  As such, the Board finds that a remand is necessary to obtain any outstanding SSA disability records.  
  
In addition, with regard to the claim for a right shoulder disability, the Veteran was noted in a June 1975 service enlistment examination to need an orthopedic consultation for his right shoulder.  The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, the Veteran was afforded a VA shoulder examination in August 2012 to determine the nature and etiology of any right shoulder disability.  The examiner indicated that STRs did not document any in-service injury, but did not discuss the finding in the June 1975 enlistment examination.  As such, the Board finds that a VA medical examination or opinion addendum is necessary.  

With regard to the claim for a left shoulder disability, the Veteran asserts that the left shoulder disability is due to parachute jumps in service and/or is secondary to his right shoulder disability.  See the October 2011 statement; July 2016 Board hearing transcript.  The Veteran has not been afforded a VA examination.  VA treatment records show that the Veteran reported having bilateral shoulder pain in February 2011, and was noted in September 2012 to have a history DJD in the shoulders.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

Finally, with regard to the claim for an acquired psychiatric disorder, VA treatment records show that the Veteran has diagnoses including PTSD and mood disorder NOS.  He was afforded a VA PTSD examination in November 2012; however, the examiner did not discuss the VA treatment records showing a diagnosis of PTSD.  The examiner also did not discuss or opine on other mental health diagnoses, including mood disorder NOS.  As such, the Board finds that finds that a VA medical examination or opinion addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

If the records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

2.  Contact the VA examiner who conducted the August 2012 VA right shoulder examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should provide an opinion on: 

a) whether it is clear and unmistakable, or undebatable, that the Veteran entered service with a right shoulder disability.  If the examiner makes such a finding, he or she is asked to point to the evidence in the file that led to this conclusion.  

b) If a right shoulder disability pre-existed service, then the examiner is asked to provide an opinion on whether it is also clear and unmistakable that the disability was not aggravated (that is, did not undergo a permanent increase in severity ) during service.

c) If unable to find clear and unmistakable evidence supporting a pre-existing condition that was not aggravated during service, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current right shoulder disability had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current left shoulder disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed left shoulder disability.  All current diagnoses shall be reported.  The examiner should provide opinions as to the following:

a) clarify the current diagnoses related to the left shoulder.  

b) for any diagnosis provided opine whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder diagnosis is related to incident, injury, or event in active service; and

c) whether it is at least as likely as not that any current left shoulder diagnosis is causally related to and or increased in severity by any right shoulder diagnosis.  

A thorough rationale should be provided for all opinions expressed.

4.  Contact the VA examiner who conducted the November 2012 VA PTSD examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should provide an opinion on: 

a) whether the Veteran currently suffers from a chronic, acquired psychiatric disorder, to include PTSD and/or mood disorder NOS, to include discussion of the VA treatment records showing such diagnoses;

b) whether any diagnosed acquired psychiatric disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


